Citation Nr: 1641045	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-29 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for lumbar spine disability.

2. Entitlement to service connection for bilateral knee disability.

3. Entitlement to service connection, to include on a secondary basis, for an acquired psychiatric disorder, to include depression and adjustment disorder.


REPRESENTATION

Appellant represented by:	Michael Kelly, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to July 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran completed a VA form 21-22a in favor of a private attorney in June 2011.  On August 10, 2016, prior to certification of the appeal to the Board, the Veteran's attorney notified the RO of his withdrawal from representation of the Veteran in accordance 38 C.F.R. § 20.608(a).  However, there is no indication in the record that the Veteran was notified of such withdrawal in accordance with 38 C.F.R. § 14.631(c).  Therefore, as the requirement of 38 C.F.R. § 14.631(c) have not been satisfied, withdrawal is not valid and the attorney is deemed to still be the Veteran's representative.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.  

The Board notes that the September 2011 rating decision refers to VA medical records dated from April 2002 to July 2011.  However, the Veteran's claims file only includes VA medical records dated from April 2009 to July 2011.  Accordingly, in light of the missing evidence, the record is inadequate to properly adjudicate the claims on appeal.  Therefore, the Board finds that the missing VA medical records must be obtained and associated with the claims file.

In addition, the Board notes that the Veteran has not been afforded VA examinations with regard to his lumbar spine disability and acquired psychiatric disorder claims.  Following a motor vehicle accident (MVA) in January 1999, the Veteran obtained a diagnosis of degenerative joint disease at L5-S1.  Private medical records noting treatment for injuries sustained by the MVA show that the Veteran reported "always having lower pain dysfunction."  Thus, the evidence of record indicates the Veteran's lumbar spine disability predates the January 1999 MVA.  Further, the Veteran's service treatment records show he was involved in a bicycle accident in April 1977.

Regarding the Veteran's acquired psychiatric disorder, the Veteran asserts that his condition is secondary to pain caused by his lumbar spine and bilateral knee disabilities.  The September 2011 rating decision referenced a diagnosis for "adjustment disorder" and found the disorder not directly related to service.  The Board notes that the RO did not address the Veteran's secondary service connection claim.  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2015).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.

As such, the Board finds that VA medical examinations are necessary to determine the nature and etiology of the Veteran's lumbar spine disability and his acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, including records from VAMC Boston from April 2002 through April 2009.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2. Then, with any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

3. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any lumbar spine disability.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms. 

The examiner should provide the following opinion:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability is etiologically related to the Veteran's service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

4. Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must review the claims file and this Remand, and must note that review in the report.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  The examiner should provide the following information:

(a) Provide a full multiaxial diagnosis for any acquired psychiatric disorder.

(b)  With regard to the variously diagnosed psychiatric disorders of record, or any other psychiatric disorder identified at the examination, the examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.

(c) With regard to the variously diagnosed psychiatric disorders of record, or any other psychiatric disorder identified at the examination, the examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) secondary to any service connection condition, to include lumbar spine and bilateral knee disabilities.

5. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







